Citation Nr: 1428794	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  09-22 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to August 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which, in relevant part, declined to reopen the Veteran's claim of entitlement to service connection for major depression with psychotic features.

The Veteran and his wife, Y. R., testified at a hearing before an RO Decision Review Officer (DRO) in February 2010.  A transcript of that hearing is of record.  In October 2012, the Board reopened the Veteran's claim and remanded it for additional development.  The matter now returns to the Board for further review.

As noted in the prior remand, the Board has recharacterized the Veteran's claim as service connection for an acquired psychiatric disorder, in light of the various psychiatric diagnoses contained in the record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).


FINDING OF FACT

The Veteran reported depression and insomnia in service, was diagnosed with anxiety neurosis within one year of his discharge, and has experienced continuous symptomatology since that time.


CONCLUSION OF LAW

The criteria for service connection for an anxiety disorder have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) outlines procedural assistance VA must provide to claimants in certain cases.  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.  In this case, the Board is granting in full the benefit sought on appeal.  Assuming that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131. Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2013).  In addition, certain chronic diseases, including psychoses, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  Psychoses include psychotic disorders, delusional disorders, schizoaffective disorder and schizophrenia.  38 C.F.R. § 3.384.

Under 38 C.F.R. § 3.303(b), claims for certain chronic diseases - namely those listed in 38 C.F.R. § 3.309(a) - benefit from a somewhat more relaxed evidentiary standard.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b).  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Thus, the mere manifestation during service of potentially relevant symptoms (such as joint pain or abnormal heart action in claims for arthritis or heart disease, for example) does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned.  Id.  If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  Id.

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id.  Significantly, the Federal Circuit indicated that showing a continuity of symptomatology after service is a lesser evidentiary burden than the nexus requirement of the three-part test discussed above: "The primary difference between a chronic disease that qualifies for § 3.303(b) analysis, and one that must be tested under § 3.303(a), is that the latter must satisfy the "nexus" requirement of the three-element test, whereas the former benefits from presumptive service connection . . . or service connection via continuity of symptomatology." Id.

In this case, a December 2012 VA examination diagnosed anxiety disorder, not otherwise specified (NOS).  Therefore, element (1) of service connection, a current disability, has been satisfied.

With respect to element (2), in-service incurrence of a disease, service treatment records do not reflect any treatment or diagnoses related to a psychiatric condition.  However, on his June 1975 separation examination, the Veteran reported a 7-month history of depression and insomnia.  An accompanying notation indicates that he was referred for mental hygiene evaluation, but no such records are presently associated with the file.  In addition to the Veteran's report of symptoms during his separation examination, VA treatment records from January 1976 show the Veteran sought treatment for confusion, family problems, nervousness, insomnia, and suicidal ideation.  He was diagnosed with an active psychosis.  Additional records from January 1976 also reflect a diagnosis of anxiety neurosis.

With respect to element (3), a relationship between the in-service disease or injury and the current disability, the evidence includes medical opinion evidence.  According to the Court, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.

The Veteran underwent a VA examination in December 2012, and that examiner provided a clarifying opinion in March 2013.  He stated that the Veteran's history of "acute psychosis," without any premorbid history of a mental condition, was likely related to one big catastrophic stressor, or substance abuse, or an organic brain condition.  He further stated that the episode resolved and that no further treatment was found in the record.  The acute psychosis was not related to service, and the Veteran's current anxiety disorder was independent from the psychosis and separated in time.

This opinion is not probative as it conflicts with the evidence in a number of ways.  First, while the examiner stated that there was no premorbid history of a mental condition prior to treatment for the psychosis, the Veteran's separation examination did note a 7-month history of depression and insomnia.  Second, while he stated that the episode resolved and no further treatment was found in the record, the evidence clearly shows that the Veteran sought follow up treatment in January 1977 after his initial hospitalization in 1976.  Additional treatment throughout the 1990's is also well-documented.  In addition, VA records from July 1977 specifically noted that the imaging of the Veteran's brain was normal, and an organic disorder was ruled out.  Finally, the examiner did not address the Veteran's diagnosis of anxiety neurosis in January 1976, or how it relates to his current anxiety disorder.

In contrast, a September 2000 VHA opinion stated that the Veteran had a chronic, acquired psychiatric disability related to service, including the one-year presumptive period after service.  This was based on the hospitalization for psychosis 5 months after discharge, as well as subsequent treatment and hospitalization in the 1990's.  Notably, the VHA examiner stated that he could not specify a diagnosis, given the various diagnoses contained in the record and the lack of a direct examination by the examiner himself.  The examiner also stated that while there was evidence of psychosis in the record, the Veteran did not have a chronic psychosis disability.  Rather, he had a non-psychotic disability and experienced transient psychosis brought on by various situations.

Although the VHA examiner acknowledged the limitations of his opinion, the Board finds it to be more probative than the March 2013 negative VA opinion.  When viewed collectively with the Veteran's history of reported symptoms in service, his diagnoses of an acute psychosis and anxiety neurosis in January 1976, and a lengthy history of psychiatric treatment for anxiety disorder and paranoid schizophrenia throughout the 1990's, the overall weight of the evidence supports a link between the Veteran's current anxiety disorder and his period of service.  Therefore, element (3) of service connection has been satisfied.

As all three service connection criteria have been met, service connection is granted.


ORDER

Service connection for anxiety disorder is granted.

____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


